PER CURIAM
Petitioner seeks review of a final order of the Board of Parole setting his release date. We address only his principal contention1 that the Board erred in computing his history/risk score by counting four convictions in which he was without counsel. The Board imposed the burden on him to prove that he was denied counsel in those convictions and did not waive counsel. We have upheld the Board’s rule that, in the absence of a record indicating a constitutional infirmity of a conviction, it will take the prior conviction into account in determining an inmate’s criminal history/risk score. Matteson v. Board of Parole, 63 Or App 418, 664 P2d 434 (1983). The record does not show a constitutional infirmity in any of the four convictions. The Board followed its rule here.
Affirmed.

 His other assignment requires no discussion.